Order of Special Term unanimously modified to provide for the examination of Messrs. Simonelli and Lipton in New York City at a time and place to be fixed in the order. The books and records available in New York City shall be produced pursuant to section 296 of the Civil Practice Act upon the examination. With respect to Messrs. Davis and Horton, plaintiff, if she be so advised, may move to obtain their testimony by way of interrogatories or open commission at her own expense in California. If they are so examined, the books and records available in California shall be produced at that time. Settle order on notice. Concur — Breitel, J. P., Frank, Valente and McNally, JJ.